Citation Nr: 9912072	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to February 
1993.

In an April 1994 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) at Washington, DC, granted 
entitlement to service connection for low back pain and 
assigned a 10 percent evaluation, effective from February 6, 
1993.  Thereafter, the veteran's claims folder was 
transferred to the VARO at Cleveland, Ohio.  

Although by an October 1994 letter, the veteran requested a 
reevaluation of his back disorder and stated the disorder 
interfered with performing employment duties, the October 
1994 statement articulated no disagreement with the April 
1994 rating decision and failed to express any desire for 
appellate review.  Thus, it cannot be construed as notice of 
disagreement.  See generally, 38 C.F.R. § 20.201 (1998).  The 
record then shows that in March 1995, the VARO at Cleveland, 
Ohio, denied entitlement to a rating in excess of 10 percent 
and the veteran thereafter did not respond.

By December 1997 and January 1998 letters, the veteran 
submitted an informal claim seeking entitlement to a rating 
in excess of 10 percent for low back pain.  The record 
thereafter indicates that the veteran's claim was transferred 
from the VARO at Cleveland, Ohio, to the VARO at Oakland, 
California.  In July 1998, the veteran also submitted a 
request for entitlement to service connection for a shoulder 
disability and requested a hearing before the Board of 
Veterans' Appeals (Board).

In an August 1998 rating action, the RO denied entitlement to 
service connection for a bilateral shoulder disability and a 
cervical spine injury, and entitlement to an increased rating 
in excess of 10 percent for low back pain.  On the rating 
action, the RO acknowledged that the veteran's claim for an 
increased evaluation included a request for a hearing and 
that they had not been able to grant the benefit sought on 
appeal based on the evidence of record.  The RO asked the 
veteran to review his appellate rights and if he disagreed 
with the decision and still wanted a hearing, a hearing would 
be scheduled with a hearing officer at the RO.  

In September 1998, the veteran appealed, and a statement of 
the case was issued in October 1998.  In the statement of the 
case, the RO informed the veteran of applicable law and 
regulation associated with his claim and of applicable 
reasons and bases.  In a note to the veteran, the RO again 
acknowledged that the veteran had requested a hearing and 
told the veteran if he still desired a hearing, to clarify 
the request on substantive appeal.  At that time, the veteran 
was also asked to submit the names, addresses and approximate 
dates of treatment for all health care providers who had 
treated him for shoulder and neck disorders.  On his 
substantive appeal (VA Form 9) of November 1998, the veteran 
indicated that he did not wish to appear personally at a 
hearing before a member of the Board, in an attached letter, 
the veteran's attorney stated that the veteran "waive[d] 
consideration of all further evidence by the RO and waive[d] 
preparation of any SSOC's relating to such evidence."  The 
attorney also stated that the appeal was to be immediately 
certified and transferred to the Board.  Considering the 
foregoing, since the veteran indicated that he did not desire 
a hearing before a member of the Board on his substantive 
appeal in November 1998, the Board finds that the veteran has 
withdrawn his request for a hearing.  38 C.F.R. § 20.702(e) 
(1998).  As such, additional development in this regard is 
not warranted.  

The issue of entitlement to service connection for a cervical 
spine injury will be addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
bilateral shoulder disorder or experience any residuals from 
a bilateral shoulder injury; there is no diagnosis of a 
current right or left shoulder disorder.  

2.  The veteran's residuals of a low back injury are 
productive of forward flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 40 degrees, bilaterally, and 
lateral rotation to 35 degrees, bilaterally.  The veteran's 
low back injury is productive of slight impairment, even with 
consideration of any additional limitation imposed by pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a bilateral shoulder injury is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased rating in excess of 10 
percent for residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40 , 4.71a, Diagnostic Code 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that in November 1990, the 
veteran received treatment for low back pain after being 
involved in a car accident approximately 30 minutes earlier.  
At that time, the veteran complained of pain of the lower 
back and diffuse tenderness of the lower back was noted.  X-
ray findings of the lumbar spine were normal.  The relevant 
assessment was thoracolumbar strain.  A late November 1990 
record shows continued complaints of back pain.  On 
examination of the back, the veteran's spinal cord was noted 
to be "slightly curved," without evidence of masses or 
ecchymosis; he complained of pain upon palpation of all 
aspects of the back.  The assessment was lumbosacral strain.  

Complaints of back pain were also documented from April 1991 
to July 1991.  At that time, the veteran stated his back pain 
had not subsided even though he denied experiencing radiating 
pain and numbness.  Objective evaluation disclosed difficulty 
with flexing and bending with grimacing.  No obvious 
deformity, spasm, or scoliosis was found.  Strength was 5/5, 
sensory was intact, deep tendon reflexes were 2+ of the 
patella and achilles, and distal pulses were good and without 
status post tenderness.  Mild right sacro-iliac pain with 
palpation was present and straight leg raising was negative, 
except for right lower back pain with leg raising in excess 
of 80 degrees.  The assessment was mechanical low back pain.  
In July 1991, the veteran described the pain as dull and 
constant.  On examination, the veteran moved stiffly, but no 
erythema, edema, or ecchymosis of the back was noted.  
Findings revealed limitation of motion on extension and 
tenderness on palpation to the midline lower back.  Evidence 
of spasms was not present.  The relevant assessments included 
lower back strain, chronic back pain-muscle fatigue syndrome. 

The service medical records also show in September 1991, the 
veteran complained of low back pain and shoulder pain.  At 
that time, the veteran experienced back pain and stiffness of 
the shoulders.  Examination revealed full range of motion 
without tenderness.  Also, neurosensory status and deep 
tendon reflexes were intact, strength was 5/5 in all major 
joints, and findings associated with the upper extremities 
were unremarkable.  The assessment was mechanical low back 
strain with pain secondary to weather change.  Continued 
complaints of back pain were documented from October 1991 to 
September 1992.  In January 1992 it was noted that the 
veteran's complaints of back pain were mainly subjective.  In 
September 1992, the diagnosis was chronic low back pain of a 
mechanical nature.  

Included in the service medical records is a September 1992 
Report of Medical Board.  The report initially relates that 
the veteran was involved in a motor vehicle accident in 
November 1990 and since that time, he had experienced chronic 
low back pain.  It was noted although the veteran's spine 
series and bone work-ups were normal, he had received trials 
of multiple nonsteriodal anti-inflammatory medications and a 
full course of physical therapy which did not improve his 
back pain.  After a physical evaluation board convened the 
veteran was found fit for duty and thereafter, he returned to 
duty.  The report then shows that the veteran was referred to 
orthopedics because the shipboard medical officer noted that 
he was not able to perform job duties in the engineering 
spaces due to his low back pain.  The shipboard medical 
command felt that the veteran was not fit for full duty 
aboard ship and requested further evaluation.  At 
examination, the veteran stated his pain had increased in 
severity over the months.  Objective evaluation was within 
normal limits, except for low back pain.  There was mild 
tenderness of the midline, without muscle spasms.  On 
examination, the veteran could bend forward with the fingers 
midway along the shin region and he was able to extend only 
to 10 degrees secondary to pain.  He had diminished lateral 
rotation and lateral bending secondary to pain.  Examination 
of the lower extremities revealed negative straight leg 
raises, bilaterally, with radicular pain.  Faber's test and 
logroll of the hips were negative Strength was 5/5, 
bilaterally, reflexes were 2+/4, bilaterally, and x-rays and 
bone scans were within normal limits.  The diagnosis was 
chronic low back pain of mechanical nature.  The medical 
board found that the veteran was not fit for full duty and 
determined that it was not anticipated that he would become 
fit for full duty in a reasonable period.  The veteran was 
recommended to be reconsidered for Physical Evaluation Board 
for discharge from active duty.

After reviewing the service medical records, in an April 1994 
rating decision, the RO granted entitlement to service 
connection for low back pain and assigned a 10 percent 
evaluation, effective from February 6, 1993.  That rating 
remains in effect. 

Thereafter the record contains an October 1994 report from 
OfficeMax, showing that the veteran resigned because he was 
not able to arrive on time because of legal and medical 
matters and a December 1994 letter from Camp Union, showing 
that the veteran worked as a general laborer at the camp in 
June 1994 but voluntarily resigned due to a previous back 
problem and because the nature of the job could aggravate his 
back problem.

A December 1994 VA examination report is also of record.  At 
examination, the veteran recalled being involved in a motor 
vehicle accident and incurring a lower back injury in 1990.  
The veteran also recalled receiving Flexeril and Motrin for 
pain and inflammation and undergoing lumbar puncture and 
computed tomography (CT) scan, which revealed normal 
findings.  After discharged in 1993, he had received follow-
up treatment at the VA at Wade Park and he continued to use 
Flexeril and Motrin.  During examination, the veteran 
complained of constant back pain with prolonged standing, 
sitting and bending.  He also complained of locking of the 
back with numbness and pain radiating down the right leg into 
the right inguinal area.  Weather changes increased his pain.  

On objective evaluation, the veteran could rise on his heels 
and toes without difficulty and squat.  No evidence of 
tightness was present but there was mild to moderate 
tenderness at the level of L2-L5, especially with forward 
flexion and backward extension.  There were no postural 
abnormalities, fixed deformity, or spasms demonstrated.  
Forward flexion was to 90 degrees with pain at 70 degrees and 
backward extension, bilateral lateral flexion, and bilateral 
rotation were to 35 degrees, respectively.  Straight leg 
raising was negative, bilaterally, and reflexes were grade 
2/2 with muscle strength grade 5/5 and equal.  The diagnosis 
was chronic lumbosacral strain secondary to a motor vehicle 
accident.  

Neurological examination in December 1994 showed normal 
posture propulsion and balance in walking on toes and heels.  
The veteran could bend forward at the waist from 0-70 
degrees, backwards from 0 to 30 degrees, left and right from 
0 to 35 degrees, and rotate his shoulders to the left and 
right from 0-45 degrees.  Muscle tightness of the lumbar and 
lumbosacral paravertebral muscles was noted but not 
tenderness.  Reflexes of the lower extremities were 2+, 
bilaterally, and equal.  X-rays revealed a normal lumbar.  
The diagnoses were residuals of motor vehicle accident with 
constant subjective back pain, limitation of motion of the 
left hip upon extension associated with left lower back pain, 
and minor limitation of motion on flexion of the lumbar 
spine.  

On VA examination in July 1998, the veteran reported that he 
had strained his low back during the 1990 accident and 
received Motrin.  The veteran was reported to experience mild 
localized back pain typically that was relieved by Motrin and 
made worse on prolonged standing.  The examiner then noted 
that February 1998 radiographs showed the lumbar vertebra to 
be normal in configuration and alignment without evidence of 
bony injury or other defect.  Disc spaces, neural foramina 
and vertebral appendages were unremarkable without 
osteoarthritis or degenerative disc disease.

Examination of the lumbosacral spine showed normal 
paravertebral lordotic curvature without palpable tenderness 
of the lumbar spine region.  Straight leg raising was from 0 
to 80 degrees, bilaterally.  Anterior flexion of the spine 
was to 90 degrees, posterior extension to 30 degrees, lateral 
flexion to 40 degrees, bilaterally,  and lateral rotation to 
35 degrees, bilaterally.  Deep tendon reflexes were 2+ and 
symmetric at biceps, triceps, brachial radialis, knees, and 
ankles.  The veteran's gait was unremarkable.  He could stand 
on his toes and heels, and no motor or sensory deficits were 
noted.  X-rays of the lumbar spine were negative.  The 
impression was lumbar strain.  The examiner commented that 
the examiner stated DeLuca factors were present.  Prolonged 
standing lead to diminishment of excursion, strength, speed, 
coordination, and endurance.

Service connection for a Shoulder Disability

The veteran seeks entitlement to service connection for 
residuals of a bilateral shoulder injury.  A person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claims for service connection is whether the 
claims are well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

In this case, the Board finds that the veteran's claim of 
entitlement to service connection for residuals of a 
bilateral shoulder injury is not well grounded.  The record 
fails to show that the veteran currently has any disability 
of the shoulders.  Although service medical records show that 
in September 1991, the veteran complained of shoulder pain 
and stiffness of the shoulders, a diagnosis of a shoulder 
disorder was not made at that time and has not been made 
since that time.  In fact, the post-service evidence of 
record is silent with regard to any findings referable to 
either a right or left shoulder disorder.  VA examination 
reports dated in December and July 1998 are devoid of any 
complaints or findings of a shoulder disorder.  Considering 
the foregoing, the claim is not well grounded.  For 
entitlement to service connection, there must be evidence of 
disease or injury in service and a present disability which 
is attributable to such disease or injury.  Where there is no 
competent evidence of current disability the claim is not 
well grounded.  Gilpin v. West, 155 F.3d 1353 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  To the extent 
that the veteran may be claiming service connection for a 
shoulder disability secondary to his service-connected back 
disorder, the claim is still not well grounded as there is no 
competent evidence or opinion of a current disability of 
either shoulder.  

As previously noted, the Board is cognizant of the veteran's 
in-service complaints.  Nevertheless, the veteran cannot well 
ground his claim upon the fact that he complained of pain of 
the shoulders during service and received treatment; that is 
not enough under 38 U.S.C.A. § 5107(a).  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Caluza, supra.  Further, 
although the veteran has arguably satisfied one prong of the 
Caluza test for a well-grounded claim-evidence of incurrence 
of an injury in service, there is no competent evidence with 
regard to the other two prongs of that test, i.e., no 
evidence of a current disability and of a nexus between that 
disability and the in-service injury.  Also, as a lay person, 
the veteran is not competent to make such a diagnosis. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus his 
appeal is denied. 

Increased Evaluation

The veteran contends that an evaluation in excess of 10 
percent is warranted for his low back disorder because on 
bending, standing, and prolonged walking, he experiences 
increased pain.  The veteran's claim therefore is well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, it is acknowledged that on VA examination in 
December 1994, the veteran indicated that he received follow 
up treatment at the VA at Wade Park, the reports of which are 
not of record.  However, by letters dated in January 1998, 
May 1998, September 1998, and by the October 1998 Statement 
of the Case, the veteran was asked to provide a list of all 
VA medical centers where he received treatment; however, he 
did not respond to any of the foregoing requests.  In 
consideration of VA's numerous attempts to assist the veteran 
with obtaining information potentially relevant to his claim 
and the veteran's failures to respond, the Board finds that 
the VA has adequately attempted to fulfill its duty to assist 
and additional development in this regard is not warranted.  
The veteran is reminded that the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this regard, it is also noted that a July 1998 VA 
examination report, which adequately addresses the veteran's 
subjective complaints and documents objective findings, is of 
record.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  The United States United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  As the veteran's 
disability involves residuals of injuries of the joints, the 
elements to be considered primarily include the reduction in 
the joint's normal excursion of movement on different planes 
in conjunction with factors such as less or more movement 
than normal, weakened movement, incoordination, and swelling 
or instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  

In this case, the veteran's disability has been evaluated as 
10 percent disabling under Diagnostic Code 5295.  Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion; a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint space, or some of the above-noted manifestations with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

The Rating Schedule also provides that slight limitation of 
lumbar spine motion warrants a 10 percent rating, moderate 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and severe limitation of motion 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 are not applicable in this case.  By 
history and currently the competent evidence does not show 
that the veteran has intervertebral disc syndrome.  See 
generally, 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Evaluation of the same disability under various diagnoses is 
to be avoided, see 38 C.F.R. § 4.14, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Upon a review of schedular criteria and clinical findings 
associated with the veteran's lower back disability, the 
Board concludes that the veteran's disability picture more 
nearly approximates the criteria required for a 10 percent 
evaluation.  Thus, entitlement to an increased rating is not 
warranted.  As demonstrated by findings recorded in July 
1998, the veteran's level of impairment is slight.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.

Pursuant to Diagnostic Code 5295, clinical findings fail to 
demonstrate evidence of lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion.  
The Board recognizes on examination in December 1994, 
findings revealed mild to moderate tenderness at the level of 
L2-L5, especially on flexion and extension.  However, 
findings failed to reveal evidence of tightness, postural 
abnormalities, fixed deformity, or spasm.  Further, bilateral 
lateral flexion and rotation were to 35 degrees.  
Additionally, on examination in July 1998, no evidence of 
spasm was present and bilateral lateral flexion was to 40 
degrees with bilateral lateral rotation to 35 degrees.  
Considering the foregoing, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation as his lower back 
disability is productive of characteristic pain on motion and 
is not productive of muscle spasm on extreme forward bending 
or loss of lateral spine motion.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295.

The Court has also held that the Board is required to 
consider a claim under all applicable provisions of law and 
regulation whether or not the claimant specifically raises 
the applicable provision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991).  As such, the Board was 
obligated in this case to consider other applicable 
provisions of 38 C.F.R. § Part 4.  

In this regard, the Board also finds that the veteran's 
currently assigned 10 percent evaluation is appropriate under 
the provisions of Diagnostic Code 5292.  Although limitation 
of motion is present, the veteran's lower back injury is not 
manifested by more than slight limitation of motion of the 
lumbar spine.  Thus, the requisite criteria for an increased 
evaluation to 20 percent in this regard are not met.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  As demonstrated 
above, in December 1994, forward flexion was to 90 degrees 
and backward extension, bilateral lateral flexion, and 
bilateral rotation were to 35 degrees, respectively.  
Although mild pain with forward flexion and backward was 
present, limitation of motion remained slight.  Also, in July 
1998 anterior flexion was to 90 degrees with posterior 
extension to 30 degrees, lateral flexion to 40 degrees, 
bilaterally and lateral rotation to 35 degrees, bilaterally.  
The veteran's limitation of motion remained slight.  In view 
of the foregoing, although decreased range of motion is 
present, findings fail to demonstrate evidence of moderate 
limitation of motion.  As such, the veteran's clinical 
picture in this regard more nearly approximates the criteria 
required for a 10 percent evaluation.  38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Code 5292.

Additionally, the Board acknowledges the veteran's complaints 
of back pain after prolonged sitting, standing, bending and 
walking.  It is also acknowledged that on the July 1998 
examination report, the examiner stated that DeLuca factors 
were present, as prolonged standing led to diminishment of 
excursion, strength, speed, coordination and endurance.  
Functional loss due to pain, supported by adequate pathology, 
is recognized as resulting in disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40.  In 
this case, however, even though the positive findings of pain 
on movement, diminishment of excursion, strength, speed, 
coordination, and endurance after prolonged standing are 
recognized, the record fails to show that an additional 
increase in excess of the currently assigned 10 percent 
evaluation is warranted.  Again, clinical findings show that 
the veteran's disability picture is productive of no more 
than slight impairment.  The veteran's disability is not 
productive of muscle spasm on extreme forward bending and 
loss of lateral spine motion or moderate limitation of 
motion.  Further, positive findings of muscle atrophy, muscle 
rigidity, or muscle wasting are not present.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5292, 5295.  The record shows the 
veteran has intact and equal reflexes, good muscle strength, 
and no neurological deficits.  Id.  Again, on examination in 
July 1998, deep tendon reflexes were 2+ and symmetric at 
biceps, triceps, brachial radialis, knees, and ankles.  The 
veteran's gait was unremarkable, no motor or sensory deficits 
were noted, and x-ray findings were normal.  Additionally, 
excellent range of motion was shown.  Because the veteran's 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation and because section 4.40 
does not provide for a separate rating for pain, but provides 
for an additional rating in conjunction with applicable 
rating criteria, Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997), the Board concludes that a 10 percent rating is 
appropriate and an additional rating in this regard is not 
warranted.


ORDER

Entitlement to service connection for residuals of a 
bilateral shoulder injury is denied.

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a low back injury is denied.


REMAND

The veteran also seeks entitlement to service connection for 
a cervical spine injury.  At the outset, the Board points out 
that 38 C.F.R. § 3.303(b) provides that a veteran may utilize 
the "chronic disease shown as such in service" provision when 
the evidence demonstrates:  (1) that the veteran had a 
chronic disease in service, and (2) that the veteran 
presently has the same condition.  Savage, 10 Vet. App. at 
495.

In this case, service medical records document several 
complaints associated with pain and stiffness of the neck and 
show that the veteran received treatment.  In addition, the 
service medical records show that in April 1992 an assessment 
of chronic neck pain was made.  

On VA examination in July 1998, the veteran recalled 
straining his neck in a motor vehicle accident in November 
1990 and stated that he continued to experience pain and 
receive treatment as an outpatient.  The veteran added he was 
unable to return to work due to recurrent neck pain 
associated with prolonged standing.  On examination, findings 
revealed a normal anterior curvature and full painless range 
of motion.  No palpable paravertebral spasm was noted and x-
ray studies showed a normal cervical spine except for 
straightening of the usual cervical lordosis which could be 
positional.  However, in spite of the foregoing essentially 
normal findings, an impression of cervical strain was made.  

Upon review of the medical evidence of record, the Board is 
of the opinion that a medical opinion is required in order to 
confirm the presence of any cervical strain disorder, to 
obtain an opinion as to the etiology of the disorder, if 
present, and the probability, to the extent possible, that it 
was incurred in service.  As such, additional development is 
warranted.  

The Court has held the Board may not rely on it's own 
unsubstantiated judgment as to whether a disability was 
incurred in or aggravated by service, but must support its 
medical conclusions with independent medical evidence in the 
record.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Talley v. Brown, 
6 Vet. App. 72 (1993).  

In addition, during the appellate process, the veteran has 
asserted that his back pain interferes with employment.  To 
substantiate his claim, the veteran has submitted employment 
reports, the October 1994 letter from OfficeMax and December 
1994 statement from Camp Union, indicating that he ceased 
working as a result of lower back problems.  Although 
informed of the applicable law and regulation associated with 
extraschedular ratings in the October 1998 statement of the 
case, it is unclear if the matter was adjudicated.  Because 
it appears that the veteran may be asserting that an 
extraschedular evaluation for his service-connected low back 
disorder is warranted pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998).  The matter is remanded to the RO for any appropriate 
development.  See VAOPGCPREC 6-96 (Aug. 16, 1996) (remand, 
rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  

In order to assist the veteran in the development of the case 
and extend to the veteran every equitable consideration, the 
Board concludes that additional action is warranted.  This 
case is therefore REMANDED for the following:

1.  The veteran should be requested to 
submit or identify any additional 
evidence and to state any additional 
argument he believes is relevant to his 
claim.  Any evidence identified by the 
veteran should obtained by the RO and 
added to the file.  

2.  The veteran should be asked to 
identify any physicians and medical 
facilities by which he has been treated 
or evaluated for a cervical spine 
disorder since service.  After any 
necessary information and authorization 
are obtained, the RO should obtain copies 
of pertinent medical records, VA or 
private.  If any records are obtained, 
the RO should incorporate them into the 
veteran's claims folder.

3.  Thereafter, if possible, the RO 
should contact S.T.A., M.D., the doctor 
who performed the July 1998 VA 
examination, and ask him whether, based 
upon his review of the service medical 
records and post-service evidence of 
record, he still maintains that the 
evidence supports a diagnosis of cervical 
strain and, if so, to provide a complete 
discussion of his reasons for that 
belief.  If the evidence does not support 
a diagnosis of cervical strain the 
examiner should so state.  If a cervical 
spine disorder is present, the doctor 
should provide an opinion on the etiology 
or cause of the veteran's thereof.  The 
claims folder or copies of the service 
medical records and any other relevant 
post-service medical records contained in 
the claims file or recently obtained 
should be provided to the doctor for 
review.

If Dr. S.T.A. is unavailable, the veteran 
should be examined by another physician 
to whom the claims folder should be made 
available for review.  Any necessary 
tests or studies should be conducted.  
After reviewing the claims folder, the 
examiner should refer to the 
aforementioned paragraph and provide 
opinions pertaining to the matters 
contained within.  The examiner must 
specifically diagnose any cervical spine 
disorder currently shown and state 
whether it is at least as likely as not 
that any such disorder is related to the 
veteran's cervical spine complaints in 
service.  The basis for the opinion 
should be explained, to include the basis 
for any diagnosis in the event that the 
physical and radiographic findings are 
all normal.  .  

4.  The RO should also conduct any 
indicated development deemed necessary 
and consider whether the issue of 
entitlement to an extra-schedular rating 
for the veteran's service-connected low 
back disability warrants referral to the 
Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service pursuant to 38 C.F.R. § 3.321(b).

5.  The RO should then review the 
veteran's claim in light of all of the 
pertinent evidence of record.  All 
pertinent law, regulations, and the Court 
decisions should be considered, including 
38 C.F.R. § 3.303(b).  If the veteran's 
claim remains in a denied status, he and 
his attorney should be provided with a 
supplemental statement of the case, which 
includes any additional pertinent law and 
regulations that were used, and a full 
discussion of action taken on the 
veteran's claims, consistent with the 
Court's instruction in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

